                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

    Shirley R.,

                       Plaintiff,

                       v.
                                                             Case No. 1:18-cv-00429-JVB
    ANDREW SAUL,
    Commissioner of the
    Social Security Administration,

                       Defendant.

                                     OPINION AND ORDER
       Plaintiff Shirley R. seeks judicial review of the Social Security Commissioner’s decision

denying her disability benefits and asks this Court to remand the case. For the reasons below, this

Court remands the Administrative Law Judge’s decision.



A. Overview of the Case

       Plaintiff applied for disability insurance benefits under Titles II and XVI. In her

application, Plaintiff alleged that she became disabled on August 13, 2007. (R. at 21.) After a

hearing in 2017, the Administrative Law Judge (“ALJ”) found that Plaintiff suffered from the

severe impairments of degenerative joint disease of the right knee and degenerative disc

disease/spondylosis. (R. at 24.) The ALJ found that Plaintiff is unable to perform any past

relevant work. (R. at 30.) The ALJ did, however, find that a number of jobs existed which

Plaintiff could perform. (R. at 31.) Therefore, the ALJ found her to be not disabled from August

13, 2007, the alleged onset date. (R at 32.) This decision became final when the Appeals Council

denied Plaintiff’s request for review. (R. at 1.)



                                                    1
B. Standard of Review

       This Court has authority to review the Commissioner’s decision under 42 U.S.C. §

405(g). The Court will ensure that the ALJ built an “accurate and logical bridge” from evidence

to conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the ALJ to

“confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin, 826

F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal

standard and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d

345, 351 (7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as

adequate to support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 28 L. Ed. 2d 842 (1971).



C. Disability Standard

       The Commissioner follows a five-step inquiry in evaluating claims for disability benefits

under the Social Security Act:

       (1) Whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have a
       conclusively disabling impairment, whether he can perform his past relevant work;
       and (5) whether the claimant is capable of performing any work in the national
       economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of proof at

every step except step five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).




                                                 2
D. Analysis

       Plaintiff contends that the ALJ committed three reversible errors: the ALJ erred in failing

to evaluate Plaintiff’s depressive disorder, the ALJ improperly evaluated Plaintiff’s subjective

symptoms, and the ALJ failed to consider evidence that her condition deteriorated after the state

agency medical consultant reviewed her case.



       (1) Mental Impairments

       Plaintiff asserts that the ALJ fatally erred in failing to discuss her depression or

acknowledge it as an impairment. Plaintiff relies on a diagnosis from a nurse practitioner to

support her assertion that the ALJ should have considered her depression as a medically

determinable impairment. (R. at 854–55.)

       At step two of the evaluation, the ALJ must determine whether a Plaintiff has a medically

determinable impairment before assessing the severity of the impairment. See 20 C.F.R. §§

404.1520(a)(4)(ii), 404.1521, 416.920(a)(4)(ii), 416.921. A medically determinable impairment

“must be established by objective medical evidence from an acceptable medical source.” 20

C.F.R. §§ 416.921, 404.1521. For all claims filed prior to March 27, 2017, a nurse practitioner is

not considered an acceptable medical source. 20 C.F.R. §§ 404.1502(a), 416.902(a); see also

Turner v. Astrue, 390 F. App’x 581, 586 (7th Cir. 2010) (“A nurse-practitioner … is not a

‘treating source.’”). However, opinions and evidence from medical sources that are not

“acceptable medical sources” are to be considered as well. The Social Security Administration

recognizes that as healthcare evolves, medical professionals who do not qualify as “acceptable

medical sources” are providing treatment and evaluations that would have been provided by

“acceptable medical sources” in the past. SSR 06-02p, 2006 SSR LEXIS 4, 2006 WL, at *3.



                                                  3
       Although a nurse practitioner is not an acceptable medical source, information from a

nurse practitioner “may provide insight into the severity of the impairment(s) and how it affects

the individual’s ability to function.” SSR 06-03p, 2006 SSR LEXIS 5, at *5, 2006 WL 2329939,

at *2. An ALJ may consider medical evidence from non-acceptable medical sources using the

same factors that apply to acceptable medical sources in §§ 404.1527(c)(1)-(6), 416.927(1)-(6).

See 20 C.F.R. §§ 404.1527(f)(1), 416.927(f)(1). The regulations further explain to what extent

the ALJ must explain the weight given to evidence from a non-acceptable medical source. An

ALJ “generally should explain the weight given to opinions from these sources or otherwise

ensure that the discussion of the evidence in the determination or decision allows a claimant or

subsequent reviewer to follow the [ALJ’s] reasoning, when such opinions may have an effect on

the outcome of the case.” See 20 C.F.R. §§ 404.1527(f)(2), 416.927(f)(2).

       Here, the ALJ failed to discuss the nurse practitioner’s report or any of the evidence

related to Plaintiff’s depression diagnosis. On March 10, 2017, the nurse practitioner

administered a depression screening tool, the PHQ-9. (R. at 854–55.) Plaintiff’s score of 20 is

indicative of severe depression. Id. The nurse practitioner then diagnosed severe major

depression and prescribed Lexapro, which is used to treat anxiety and depression. (R. at 856.)

This appointment occurred after the hearing, but prior to the ALJ’s decision in August 2017. (R.

at 18.) The ALJ failed to address this evidence, and therefore the Court cannot conduct

meaningful review with regards to this opinion. It is impossible for the Court to be assured that

the ALJ properly discounted the nurse practitioner’s opinion if the ALJ fails to at least minimally

articulate his reasoning.

       Moreover, the ALJ failed to discuss any evidence of Plaintiff’s depression. The

Commissioner asserts that Plaintiff failed to establish that her depressive disorder was a



                                                 4
medically determinable impairment. The Commissioner makes a variety of assertions as to why

the ALJ properly ignored this evidence, none of which are apparent in the ALJ’s decision. This is

impermissible post hoc rationalization, as the rationale of the Commissioner was not considered

or used by the ALJ. See Kastner v. Astrue, 697 F.3d 642, 648 (7th Cir. 2012) (“Under the

Chenery doctrine, the Commissioner’s lawyers cannot defend the agency’s decision on grounds

that the agency itself did not embrace.”).

        While it is possible that the ALJ may have discounted the evidence of depression for the

right reasons, the Court cannot conduct meaningful review where the ALJ fails to discuss the

information in any way. Plaintiff reported that her pain management provider told her to discuss

the fact she was smiling and tearful in the same visit with her other doctors. (R. at 854.)

Depression was included as a medically diagnosed impairment in other records from both her

orthopedic doctor and her neurologist. (R. at 884, 850–51.) Moreover, her neurologist also noted

mood disturbance in one visit, and a sudden unprovoked burst of laughter during another visit,

where he diagnosed pseudobulbar affect.1 (Id.) It is impossible for the Court to determine if the

ALJ properly analyzed Plaintiff’s depression to determine it was not a medically determinable

impairment, because the ALJ did not discuss the evidence of depression or the testing done by

the nurse practitioner in the decision.



        (2) Other Issues




1
 Pseudobulbar affect is a condition “characterized by episodes of sudden, uncontrollable and
inappropriate episodes of crying or laughing.” See
https://rarediseases.info.nih.gov/diseases/12012/pseudobulbar-affect (Last visited October 3, 2019). “It
typically occurs in people with certain neurological conditions or injuries that affect the way the brain
controls emotion.” Id.

                                                     5
       Plaintiff also raises additional issues regarding subjective symptoms and the RFC.

Because the ALJ erred in failing to analyze any evidence of depression, remand is appropriate.

Proper analysis of the evidence may alter the rest of the ALJ’s decision. The Court remands this

case due to a failure to discuss any evidence of depression.



(E) Conclusion

       The ALJ erred in failing to discuss the evidence regarding Plaintiff’s depression. For

these reasons, the court remands the case for further consideration.



       SO ORDERED on October 22, 2019.



                                                       s/ Joseph S. Van Bokkelen
                                                     JOSEPH S. VAN BOKKELEN
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
